Citation Nr: 0608505	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of both upper extremities, including as due to herbicide 
exposure or as secondary to the service-connected residuals 
of the fracture of the right third, fourth, and fifth 
fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.

The instant appeal arose from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which, in part, denied a claim 
for service connection for peripheral neuropathy of both 
upper extremities.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received notification from the appellant's 
representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a) (2005).
 
A review of the record includes a March 1, 2006, signed 
statement from the veteran which indicates that he wishes to 
withdraw his appeal.  The Board finds that the legal 
requirements for a proper withdrawal have been satisfied.  
38 C.F.R. § 20.204 (2005).  Consequently, further action by 
the Board on this claim is not appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002).  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal is dismissed without prejudice.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


